Citation Nr: 1513594	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  09-37 346A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to basic eligibility for educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 G.I. Bill).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel





INTRODUCTION

The Veteran, who is the appellant, had active service from May 2001 to October 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 decision of the Department of Veterans Affairs (VA) Education Center at the Regional Office (RO) in Atlanta, Georgia.  The Board has reviewed the physical claims file, as well as the electronic files on the "Virtual VA" system and the Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.


FINDING OF FACT

The December 2011 Board decision dismissing the issue of entitlement to educational benefits under the Post-9/11 G.I. Bill based on the Veteran's withdrawal of the appeal was final when issued, and any subsequent adjudication of this issue by the Board is constrained by the principles of finality and res judicata.


CONCLUSION OF LAW

Because of the December 2011 final Board decision, the Board now does not have jurisdiction to consider the issue of entitlement to basic eligibility for educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill).  
38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 20.1100, 20.1104 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Order to Vacate

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2014).    

As explained in greater detail below, the Board remand orders issued in January 2012 and July 2013 were based on the inaccurate premises that the issue of entitlement to education benefits under the Post-9/11 G.I. Bill program remained on appeal, that neither the request for a Travel Board hearing nor the appeal had been withdrawn, and that the appeal for education benefits had not been dismissed due to the Veteran's withdrawal of the appeal in the December 2011 Board decision.  At the time of issuance of the January 2012 and July 2013 Board decisions, there was no longer any case or controversy pending before the Board.  Accordingly, the January 2012 and July 2013 Board decisions addressing the issue of entitlement to educational benefits under Chapter 33, Title 38, United States Code (Post-9/11 G.I. Bill) are vacated.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994); 38 U.S.C.A. § 7104 (no remaining questions of law or fact to decide).

Dismissal of Entitlement to Educational Benefits Under the Post-9/11 G.I. Bill

As noted above, the issue of entitlement to education benefits under the Post-9/11 G.I. Bill program was previously before the Board.  Review of the procedural history reveals that the RO, in the May 2009 decision, denied the Veteran's claim for Post-9/11 G.I. Bill benefits on the bases that she had insufficient qualifying active duty service after September 10, 2001.  The Veteran filed a Notice of Disagreement in June 2009, a Statement of the Case was issued in September 2009, and the Veteran perfected the appeal in September 2009.  

On the VA Form 9 filed in September 2009, the Veteran asked for a Travel Board hearing in connection with the appeal; however, she later withdrew the request for a Travel Board hearing in October 2011.  38 C.F.R. § 20.704(e) (2014).  In October 2011, the Veteran further requested to have the appeal for education benefits withdrawn.  In a December 2011 decision, the Board dismissed the issue of entitlement to educational benefits under the Post-9/11 G.I. Bill program on the basis that the appellant had withdrawn the appeal.  

Although the issue of entitlement to education benefits under the Post-9/11 G.I. Bill had already been dismissed by a final Board decision the prior month (December 2011), leaving no question of law or fact to be decided, the Board erroneously issued another remand order in January 2012 that purported to remand for a Travel Board hearing.  Although the Board then referenced the January 2012 letter from the representative asking that the case be remanded for a Travel Board hearing, the representative's letter upon which the Board relied had inaccurately stated that there was no indication that the Veteran had withdrawn the September 2009 request for a Travel Board hearing.  Furthermore, the January 2012 letter from the representative was received after issuance of the December 2011 Board decision dismissing the appeal based on the Veteran's request for withdrawal, so is of no legal significance following a final Board decision that had already dismissed the issue. 

In March 2013, a Travel Board hearing before a Veterans Law Judge was held, notwithstanding the fact that there was no issue actively on appeal at the time of the hearing.  In July 2013, the Veterans Law Judge who held the hearing erroneously remanded the purported Post-9/11 G.I. Bill issue to obtain the Veteran's service personnel records, with subsequent readjudication of the appeal.  

With few exceptions, Board decisions are final when issued.  38 C.F.R. § 20.1100.  As such, the December 2011 Board decision dismissing the appeal for entitlement to education benefits under the Post-9/11 G.I. Bill program became final on December 20, 2011, the date of issuance of the decision.  Id.  The December 2011 decision was not appealed to the Court.  As noted by the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Cook v. Principi, "principles of finality and res judicata apply to agency decisions that have not been appealed and have become final."  Cook v. Principi, 318 F.3d 1334, 1336 (2002).  In DiCarlo v. Nicholson, 20 Vet. App. 52, 55-56 (2006), the Court explained the concept of res judicata as follows:

The concept of res judicata requires that there be only one valid decision on any adjudicated issue or claim; that decision is the only appropriate target for any future collateral attack on that issue or claim.  Cf. Hazan v. Gober, 10 Vet.App. 511, 520-21 (1997) (holding that where an unappealed final decision is determinative of an issue, an appellant is collaterally estopped from "relitigating the same issue based upon the same evidence, albeit for a different purpose").  Except as provided by law, when a case or issue has been decided and an appeal has not been taken within the time prescribed by law, the case is closed, the matter is ended, and no further review is afforded.  See Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed.Cir.2005) ("'The purpose of the rule of finality is to preclude repetitive and belated readjudications of veterans' benefits claims.'" (quoting Cook, 
318 F.3d at 1339)); Bissonnette, 18 Vet.App. at 112 ("In essence, the res judicata precedent ensures that a litigant may have his or her day in Court, but not two or three."); see also Hazan, supra.

There are two primary exceptions to the rule of finality, the reopening of a claim upon the receipt of new and material evidence, and/or revision on the grounds of clear and unmistakable error (CUE).  Cook, 318 F.3d at 1337 (discussing 38 U.S.C.A. §§ 5108, 5109A, 7111).  Even these limited exceptions are strictly bound by the principles of finality and res judicata.  See Russell v. Principi, 3 Vet. App. 310, 315 (1992) (entering a "cautionary note" that CUE does not mean that the same issue may be endlessly reviewed; that there is finality in veterans' benefits jurisprudence; and that once CUE is addressed it may not be raised again, it is res judicata).  See also Link v. West, 12 Vet. App. 39, 44 (1998) (citing Russell, 3 Vet. App. at 315) (stating that "under the principle of res judicata, '[o]nce there is a final decision on the issue of [CUE] . . . that particular claim of [CUE] may not be raised again").

The subsequent January 2012 and July 2013 Board remands of the issue of entitlement to educational benefits under the Post-9/11 G.I. Bill for the scheduling of a Travel Board hearing and to obtain service treatment records were issued in error.  There was no issue, or even a question of fact or law, before the Board at those times or at the March 2013 Board hearing.  See 38 U.S.C.A. § 7105 (the Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed); therefore, the Board is outside the limited exceptions such as a motion for reconsideration and/or a CUE motion, so is barred by the principles of finality and res judicata from once again considering the issue of entitlement to educational benefits under the Post-9/11 G.I. Bill program.  

As the Board has found that it does not have jurisdiction over the issue of entitlement to basic eligibility for educational assistance under the Post-9/11 G.I. Bill), due to the absence of a question of fact or law before it, the Board must consider whether denial or dismissal of the claim is the appropriate remedy.  Per the above discussion, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(3).  In cases where the Board finds that a claim has no legal merit, the Board does not reach the true merits of the underlying claim, and the Court has indicated that the remedy is to either deny or dismiss (terminate) the claim/appeal.  See Sabonis, 
6 Vet. App. at 430 ("where the law and not the evidence is dispositive, the claim should be denied or the appeal to the BVA terminated because of the absence of legal merit or the lack of entitlement under the law").  In Gibson v. Peake, 22 Vet. App. 11, 20 (2007), a case in which the appeal arose from a RO finding of an untimely filed substantive appeal, the only suggested remedy by the Court was dismissal by the Board.  

Jurisdictional "dismissal" or "denial" has the same effect: it ends the claim.  See Canady v. Nicholson, 20 Vet. App. 393, 404 (2006) ("denial of relief and dismissal of the case" both end the claim; recognizing that dismissal with prejudice is a final decision); see also Sabonis, 6 Vet. App. at 43; Fenderson v. West, 12 Vet. App. 119, 130 (Court upheld the Board's finding that, because the veteran never filed a substantive appeal with respect to specific issues, "these issues are not before the Board").  Because the Board lacks jurisdiction to consider the merits of the issue of entitlement to basic eligibility for educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 G.I. Bill), the instant decision does not address the issue's merits, and the Board finds that dismissal of the issue is the appropriate remedy.   


ORDER

The appeal is dismissed.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


